OPINION ON REHEARING
GARRARD, Judge.
Appellee's petition for rehearing asserts, inter alia, uncertainty as to the procedure available to the court on remand following our decision of February 11, 1986, 488 N.E.2d 725.
Our opinion did not dispute the authority of the trial court sua sponte to raise errors occurring at trial and to grant appropriate relief thereon.
The ground of reversal was the court's failure to give notice of the proposed grounds for granting relief to the parties affected and then affording them the opportunity to be heard thereon.
Upon remand the court upon providing such notice and hearing may proceed to hear and determine the questions thus presented.
The petition for rehearing is denied.
HOFFMAN, J., concurs.
STATON, P.J., dissents.